Citation Nr: 0323859	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-26 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from November 1955 to May 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1995 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  

By letter received in October 1997, the veteran indicated 
that he no longer desired a hearing.  Thus, the hearing 
request is considered withdrawn.  38 C.F.R. § 20.704 (2002).  


FINDINGS OF FACT

1.  Service connection for a low back disability was denied 
in an August 1977 decision.  That decision is final.  

2.  The evidence submitted subsequent to the August 1977 
decision bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  

3.  A low back disorder was not manifest in service and is 
not attributable to service.  

4.  Arthritis was not manifest during service or within 1 
year of separation from service.  


CONCLUSIONS OF LAW

1.  The August 1977 decision denying service connection for a 
low back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2002).  

2.  A low back disorder was not incurred in or aggravated by 
active service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the August 1977 
decision was as follows:

The November 1955 service entrance examination report shows 
that the spine and musculoskeletal system were normal.  
Reports of examination, dated in June 1958, November 1960, 
September 1966, August 1971, and October 1972 show that the 
spine and musculoskeletal system were normal.  Treatment 
records, dated in August 1974, reflect the veteran' complaint 
of shooting pain radiating from the neck to the left arm.  
The impression was pain over the left trapezius muscle.  A 
January 1977 separation examination report shows that the 
spine and musculoskeletal system were normal.  He denied 
having or having had recurrent back pain.  

The evidence added to the record since the prior final denial 
includes the following:

An August 1991 VA outpatient treatment record reflects 
complaints of low back pain.  The assessments included L5 to 
S1 disc space narrowing.  A September 1991 record of 
treatment reflects a diagnosis of degenerative joint disease 
of the spine.  

An October 1992 VA outpatient treatment record notes the 
veteran's complaint of pain in the lower lumbar area.  The 
relevant diagnoses were sciatica and chronic low back pain.  

In a statement in support of the claim, received in September 
1994, G. K., D.O., stated that the veteran had a longstanding 
history of low back pain.  He noted the veteran's report of 
back symptoms during service.  He stated that the veteran had 
several diagnoses in relation to his back, to include 
recurrent back pain, sciatica, and disc space narrowing.  

A private treatment record, dated in February 1995, reflects 
the veteran's complaint of intermittent low back pain.  The 
examiner noted the veteran's report that he had hurt his low 
back years earlier while working at W. S.  

In a statement in support of the claim, received in September 
1997, the veteran stated that low back pain was a result of 
an incident during service in which he also hurt his 
shoulder.  He related that he had been undergoing treatment 
for his low back pain since 1990.  

On VA examination in July 2002, the examiner stated that the 
C-file had been reviewed.  The veteran reported a history of 
having sustained a twisting injury to his lower back while 
working on a vehicle during service in 1973.  He related that 
he received treatment for the injury on several occasions 
during service, to include physical therapy.  He stated that 
he had suffered intermittent flare-ups of low back pain since 
separation from service.  The impression was very extensive 
degenerative changes involving the lumbar spine.  The 
examiner stated that without resorting to speculation, he 
could not give an opinion as to any relationship between the 
veteran's current back disability and service, as there were 
no service medical records referencing a chronic low back 
disorder, to include any diagnostic studies or treatment 
administered during service.  

The impression of a VA x-ray examination in August 2002 was 
equivocal changes at the level of L4-5 and there was a 
transitional vertebral body at the level of L5-S1.  The 
examiner noted that examination was limited because the 
veteran would not allow the completion of the examination and 
that adequate images of the intervertebral discs were not 
obtained.  



Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, there must be evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2002).

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

Service connection for arthritis may be granted if manifested 
within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the August 1995 rating decision of the 
reasons and bases for the denial of his claim.  He was 
further notified of this information in the March 1996 
statement of the case and in the August 1996, August 1997, 
April 2002, November 2002, and April 2003 supplemental 
statements of the case.  The Board concludes that the 
discussions in the rating decision and in the statement and 
supplemental statements of the case informed him of the 
information and evidence needed to substantiate the claim.  
In January 2003, he was advised of the evidence he needed to 
submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  In addition, by letter dated in July 
2003, he was advised of the procedures by which to submit 
additional evidence in support of his claim.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claim.  He was 
afforded an opportunity to present evidence and argument in 
support of his claim.  The Board notes that in August 2002, 
the veteran refused to cooperate with a VA examination.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In this case, the Board finds 
that VA has done everything reasonably possible to assist the 
veteran.  

Analysis

I.  New and Material Evidence

Service connection for an "alleged" low back disability was 
denied in a 1977 rating decision.  In August 1977, he was 
informed of the decision and of his right to appeal.  The 
veteran did not appeal and the decision became final.  The 
claim may be reopened, however, on the submission of new and 
material evidence.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  
The Board notes that the legal standard of what constitutes 
"new and material" evidence was recently amended.  This 
amendment is inapplicable in the instant case as the 
amendment applies prospectively to claims filed on or after 
August 29, 2001.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  

At the time of the prior denial in August 1977, the evidence 
of record included service medical records and the veteran's 
claim.  There was no competent evidence of a low back 
disorder.  Since that decision, the veteran has petitioned to 
reopen his claim.   In view of the reasons for the prior 
denial, the Board finds the additional evidence to be new and 
material.  More specifically, the Board concludes that the 
evidence reflecting a low back disorder, to include diagnoses 
of sciatica and degenerative joint disease, constitutes new 
and material evidence.  One of the evidentiary defects that 
existed at the time of the prior denial, post service 
disability, has been cured.  

Based on the reason for the prior denial, the additional 
evidence submitted is new, material, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The evidence in the past did not show a 
current disability.  The added evidence cures one of the 
evidentiary defects that existed at the time of the prior 
denial.  Consequently, the petition to reopen the claim of 
entitlement to service connection for a low back disorder is 
granted, and the claim is reopened.  

II.  Service Connection

Initially, the Board notes that there has been no assertion 
of combat.  Therefore, the provisions of 38 U.S.C.A. § 
1154(b) (West 2002) are not for application.  

The veteran contends that he has a low back disorder as a 
result of service.  Specifically, he asserts that he 
sustained a twisting injury to his lower back in association 
with a neck injury, while working on a vehicle during service 
in 1973.  

The issue of whether a low back disorder is related to 
service requires competent evidence.  The veteran is 
competent to report his symptoms; however, he is not a 
medical professional and his statements do not constitute 
competent medical evidence that a low back disorder is 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.  

Service medical records are negative for findings associated 
with a low back disorder.  While treatment records, dated in 
August 1974, reflect findings related to the cervical spine, 
the records are absent for a reference to a low back injury.  
At separation in January 1977, the spine was normal.  

The initial objective evidence of a low back disorder is 
dated in 1991, many years after service.  The diagnoses of 
record include chronic low back pain, degenerative joint 
disease of the spine, and sciatica.  There is, however, no 
competent evidence that a low back disorder is related to 
service.  The Board notes that a February 1995 private record 
of treatment notes the veteran's report of a work-related 
injury to his low back.  Regardless, on VA examination in 
July 2002, the VA examiner specifically stated that without 
resorting to speculation, he could not relate the veteran's 
current back disorder to service.  

The Board notes that some examiners have noted a history of 
low back pain since service.  Unenhanced by any additional 
medical comment by the examiner, however, such notation does 
not constitute competent medical evidence.  A bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) ("in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration").  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  

Although the veteran's allegations of in-service back pain 
are not supported by service records, the Board does observe 
that in his initial claim for compensation, which was dated 
May 2, 1977, notes back pain in 1973.  Since the veteran was 
still in service on May 2, 1977, the document tends to 
establish his in-service state of mind that he had had back 
pain in 1973.  The Board finds the veteran's statement that 
he had in-service back pain to be credible.  The fact 
remains, however, that residual disability was not identified 
during service and his spine was normal at retirement.  
Furthermore, there is a remarkable absence of continuity of 
symptomatology and no evidence of continuity of treatment.  
The Federal Circuit has clearly established that evidence of 
a prolonged period without medical complaint may be 
considered in a claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000); Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

In sum, the most probative evidence establishes that a 
chronic back disorder was not manifest during service, that 
arthritis was not manifest within one year of separation, and 
that current pathology was manifest more than a decade after 
service.  A preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  Service 
connection for a low back disorder is denied.  


ORDER

Service connection for a low back disorder is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

